Citation Nr: 0327652	
Decision Date: 10/16/03    Archive Date: 10/28/03	

DOCKET NO.  98-19 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1972.  
He served in Vietnam from April 1969 to March 1970.  His 
medals and badges include the Combat Infantryman's Badge and 
the Air Medal.  

Although the issue regarding PTSD has been certified to the 
Board as an issue of entitlement to service connection for 
PTSD, it is clear that the April 1998 rating decision 
considered the issue of whether new and material evidence had 
been submitted to reopen the claim, and it was so addressed 
in the October 1998 statement of the case.  (Service 
connection for PTSD was previously denied in August 1989.)  
In any event, the Board must initially determine whether new 
and material has been submitted regardless of the RO's 
actions.  The Board must address the question of new and 
material evidence in the first instance because the matter 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or RO).  Only where the Board concludes that new 
and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11  Vet. App. 374, 377 (1998).  
Barnett v. Brown, 8  Vet. App. 1, 4 (1995), affirmed 83 F.3d 
1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  


FINDINGS OF FACT

1.  An August 1989 RO decision denied service connection for 
PTSD.  A timely appeal was not initiated from this action.  

2.  The evidence received since the 1989 RO decision includes 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  It is as likely as not that the veteran has PTSD due to 
combat exposure in service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been submitted, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  Resolving reasonable doubt in the veteran's favor, he has 
PTSD due to his combat experiences in Vietnam.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  This liberalizing law 
is applicable to this appeal.  However, the Board finds it 
unnecessary to address its applicability to the appeal in 
view of the disposition reached herein.  The undersigned 
notes that with respect to claims requiring new and material 
evidence, the VCAA states that, "nothing in this section 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  It should also be noted that the regulation 
pertaining to the definition of new and material evidence has 
been amended.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  However, this amendment 
is effective only for claims filed on or after August 29, 
2001.  Consequently, because the veteran's application to 
reopen was filed before August 29, 2001, the current appeal 
is to be decided under the older version of § 3.156(a) as is 
outlined in the decision below.  

Given that the RO decision in 1989 is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  38 U.S.C.A. § 7105.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened .  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361.  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see 
Duran v. Brown, 7 Vet App. 216, 220 (1994) ("Justus does not 
require the Secretary to consider the patently incredible to 
be credible.)

In this case, the Board finds that reports of VA outpatient 
visits at the VA Medical Center in San Juan, Puerto Rico, 
reflect a primary psychiatric diagnosis of PTSD.  Also, at 
the time of a psychiatric examination by VA in December 2002, 
the claims folder, hospital records, service medical records, 
and other notes were reviewed.  The report of the examination 
is somewhat contradictory in that while it was noted that the 
veteran met the stressor criteria for a diagnosis of PTSD, he 
did not meet the diagnostic criteria for PTSD.  The 
aforementioned medical evidence was not of record at the time 
of the 1989 RO decision.  These records are considered so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Therefore, there is new and 
material evidence sufficient to reopen the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.  In this regard, the Board notes that 
service connection may be granted for disability resulting 
from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and, credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and his claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the incurrence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2003).  

The veteran's military occupational specialty was as a light 
weapons infantryman.  He was awarded the Combat Infantryman's 
Badge and Air Medal.  The Air Medal citation reveals that he 
distinguished himself by meritorious achievement while 
participating in sustained aerial flight in support of combat 
ground forces between September and October 1969.  During 
that timeframe, he actively participated in more than 25 
aerial missions over hostile territory in support of 
operations against the enemy.  

The evidence before the RO at the time of the 1989 decision 
including the service medical records which revealed that in 
March 1972 the veteran was transferred to a stateside 
hospital from the Canal Zone Mental Health Center with a 
diagnosis of psychosis with drug intoxication.  A history of 
the illness was very difficult to obtain because of his 
overtly psychotic and confused state, but apparently he had 
been having auditory and visual hallucinations for sometime 
prior to hospitalization.  He was given a diagnosis of 
chronic organic brain syndrome secondary to drug use.  This 
led to his discharge from service.  

The veteran was accorded a psychiatric examination by VA in 
August 1972.  He indicated that he had received a medical 
discharge from service in June 1972 because of a mental 
condition.  He had had no treatment for the condition since 
service discharge.  He referred to nightmares, but did not 
elaborate.  The diagnosis was psychosis with drug dependence.  

Additional medical evidence before the RO at the time of the 
1989 decision included the report of a November 1986 VA 
psychiatric examination of the veteran.  Reference was made 
to a number of symptoms associated with PTSD, including 
frightening nightmares followed by panic attacks.  It was 
remarked that the picture of PTSD became evident when he was 
sent to the Panama Canal Zone and was assigned to duty in the 
jungle.  It was remarked that from an individual who served 
with honor and had an excellent record, he had become a 
management problem involved in frequent fights.  He began 
drinking when he was afraid to sleep because of recurring 
terrible nightmares during which he dreamed he was being 
attacked and surrounded by dead bodies.  Because of 
flashbacks interpreted as hallucinations, paranoid ideation, 
and enraged reactions, he was diagnosed as schizophrenic.  A 
detailed history of exposure to combat was also recorded.  
The Axis I diagnosis was chronic PTSD.  Also diagnosed was 
chronic alcohol dependence, in remission since service 
discharge.  

In June 1989, the claims folder was reviewed by a board of 
two psychiatrists.  They noted that the veteran vaguely 
described flashbacks or visions from the experiences provoked 
by noises made by planes and helicopters.  They indicated 
that he made no specific reference to any incidents.  He 
mentioned occasional inability to sleep and nightmares about 
Vietnam, but they again stated he made no specific 
description.  The Axis I diagnoses were:  Substance abuse 
disorder, alcohol dependence, under treatment; and substance 
use disorder, mixed drug use, by records.  Also diagnosed was 
"PTSD features."  Elaboration was not provided.  The members 
of the board opined they did not find the diagnostic criteria 
to make the diagnosis of PTSD according to the DSM-III-R 
criteria.  

(The Board notes that, in November 1996, VA regulations were 
amended to adopt the Fourth Edition of the American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders.  (4th ed.1994).  (DSM-IV).  38 C.F.R. 
§ 4.130 (1997).)  

In Cohen v.  Brown, 10  Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response, but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen at 141.  
Subsequently, the Court noted that, "under Cohen, the 
appellant was 'entitled to receive the benefit of the most 
favorable version' of the DSM."  Helfer v. West, 11 Vet. App. 
178, 179 (1998), affirmed 174 F.3d 1332 (Fed. Cir. 1999).  

Of record are reports of VA outpatient visits on periodic 
occasions in the last several years showing varying 
psychiatric diagnoses, with PTSD being the principal 
diagnosis made.  This includes the report of a psychiatric 
progress note in November 2002 at which time an Axis I 
diagnosis was made of PTSD.  

The veteran was accorded a psychiatric examination by VA in 
December 2002.  The claims folder, hospital records, service 
medical records, and other notes were reviewed.  It was 
indicated the veteran had never been hospitalized for 
psychiatric purposes.  It was further related that he was 
exposed to many stressful situations in service and was 
acknowledged for his aggressive and exceptional heroic 
actions in combat.  The veteran stated that after returning 
home from Vietnam, he was assigned to Panama.  He indicated 
that it was there that he began to have recollections of dead 
bodies from Vietnam.  He admitted to heavy alcohol use after 
service.  It was stated that he met the stressor criteria for 
a diagnosis of PTSD.  He was given an Axis I diagnosis of 
depressive disorder, not otherwise specified.  It was 
indicated that, as reflected by his records and evaluations, 
he had suffered a depressive reaction in anticipation of a 
kidney transplant and his physical deterioration.  The 
examiner commented that the service psychiatric 
hospitalization, evaluations, and treatment did not 
correspond to a diagnosis of PTSD, as alleged by the veteran.  
The examiner indicated the veteran did not meet the 
diagnostic criteria for PTSD.  It was further indicated the 
veteran failed to report for a psychiatric board evaluation.

Subsequent medical records include the report of a 
psychiatric progress note at the VA Medical Center in San 
Juan, Puerto Rico, in May 2003.  The veteran referred to a 
history of flashbacks and war-related nightmares.  He 
indicated he had been having more flashbacks and nightmares 
as a result of the new war with Iraq.  Reference was also 
made to several physical conditions, including his status-
post renal transplant condition.  He was given an Axis I 
diagnosis of PTSD.  

Based on a review of the entire evidence of record, there 
appears to be a split by different mental health 
professionals as to whether the veteran in fact has PTSD.  
However, the Board notes that any reasonable doubt must be 
resolved in the veteran's favor.  The evidence in this case 
is placed in equipoise.  Under such circumstances, the 
veteran prevails as to his claim for service connection for 
PTSD with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107.  

The record reflects the veteran has been seen on a regular 
basis at the VA Medical Center in San Juan, Puerto Rico, for 
psychiatric outpatient purposes for some time and his primary 
diagnosis there has remained PTSD.  As recently as May 2003, 
he was given an Axis I diagnosis of PTSD.  The Board believes 
that a review of the record reflects the veteran has referred 
to recollections of his combat experiences in Vietnam on a 
regular basis and their significant impact on his 
difficulties following service discharge.  Additionally, when 
specifically evaluated for compensation purposes in December 
2002 it was noted that a kidney procedure appeared to have 
had a paramount role in the veteran's psychiatric state.  
Nevertheless, it is not as clear from the available record as 
the December 2002 examiner appears to have believed that the 
veteran suffered from a depressive reaction and depressive 
disorder due to his physical conditions, and not from PTSD.  
Indeed, a physician who has seen the veteran regularly has 
indicated that he in fact experiences PTSD.  The Board finds 
the evidence of record is at least in relative equipoise.  
Under these circumstances, the veteran prevails as to his 
claim for service connection for PTSD.  


ORDER

Service connection for PTSD is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

